Exhibit 10.2
 
New Century Capital Partners, Inc.


1999 Avenue of the Stars, Suite 1100
Los Angeles, CA 90067
(310) 356-4641 Tel
(310) 451-9092 Fax

PERSONAL & CONFIDENTIAL


November 16, 2009


Mr. Jeffrey Beunier
President and Chief Executive Officer
Recovery Energy, Inc.
Denver, CO 80220


Dear Jeffrey:


New Century Capital Partners, Inc. (“NCCP”) is pleased to act as the exclusive
financial advisor to Recovery Energy, Inc. (together with its subsidiaries and
affiliates, the “Company”) during the term (the “Term”, as hereinafter defined),
of this letter agreement (“Agreement”) solely with respect to (i) identifying an
investment banking firm or firms (“IBF”) to underwrite (or placed privately) the
sale of up to $25 million of equity, equity-linked securities, convertible
securities, preferred stock, debt, or in any other form as directed and approved
by the Company (the “Transaction”) to investors (the “Investors”) on a
best-efforts basis and (ii) assisting the Company in any other way to complete
the Transaction, including advising on the type and size of security, and the
terms of the Transaction.
 
The Company shall cooperate fully with NCCP in connection with the
identification of potential investment banking firms relating to the
Transaction. The Company agrees that it is critical to the Transaction that the
Company’s financial data and legal records be in good working condition – such
as would be expected by investment banks, and institutional or retail investors.
 
This Agreement shall commence upon the date of execution of this Agreement by
the Company (the “Effective Date”) and expire twelve (12) months after the
Effective Date of this Agreement (the “Term”), unless the Agreement is
terminated at an earlier date as provided below.  In addition, for purposes of
this Agreement, the tail (the “Tail”) shall mean the twelve (12) months after
the termination of the Agreement.
 
1.  
The Transaction

 
In connection with our engagement, we propose to undertake certain services on
your behalf, including to the extent you may request:
 
(i)  
Advise the Company with regard to various financing strategies and alternatives.
This may initially include assisting in the composition of a summary document
which would be circulated to potential strategic investors selected by the IBF
and approved by the Company;

 
 
 

--------------------------------------------------------------------------------

 
Engagement Agreement
Recovery Energy, Inc.
Page  of 2 of 7
 
(ii)  
Advise the management of the Company with regard to the investors identified  by
the IBF;



(iii)  
Review with and advise the management of the Company with regard to the
structure of a comprehensive financial package negotiated by the IBF; and



(iv)  
Assist the Company in respect to the raising of capital in the form of equity,
equity-linked securities, preferred stock, debt, or in any other form as
directed and approved by the Company in the Transaction.



2.  
Fees and Expenses

 
As compensation for the services to be provided by NCCP hereunder, the Company
agrees to pay to NCCP:
 
(i)  
Non-Refundable Engagement Fee.  A non-refundable cash engagement fee of $25,000
(the “Engagement Fee”) to be paid upon signing of the Agreement which will be
credited against any Financial Advisory Fee;



(ii)  
Financial Advisory Fee.  Upon the consummation of the Transaction, the Company
shall pay NCCP a financial advisory fee in cash (the “Financial Advisory Fee or
Advisory Fee”) of twenty percent (20%) of the total amount earned by the
underwriting IBF, including any cash payments and warrants;



(iii)  
Finder’s Fee: NCCP will be entitled to receive as a Finder’s Fee (“Finder’s
Fee”) in cash equal to 5% of the gross proceeds and in warrants equal to 5% of
the gross proceeds received by the Company from investors introduced by NCCP
such as Yorkville and Cohen & Company, if such company participates in the
capital raise. Such Finder’s Fee will be separate and apart from any Advisory
Fee received by NCCP under this agreement;



(iv)  
Warrants.  The warrants issued to NCCP pursuant to clause (ii) (the "Warrants")
shall be the equivalent of twenty percent (20%) of the warrants issued to the
IBF with respect to the Transaction and shall have the same terms and
conditions, including exercise price and term of the warrants, as the warrants
issued to the IBF.    



(v)  
The Company agrees to reimburse NCCP by wire transfer on the first business day
of each month for all reasonable and documented out-of-pocket expenses
(including, third-party databases and research, communication and document
production expenses, the fees of counsel, and all travel related expenses)
incurred by NCCP pursuant to its engagement hereunder and submitted to the
Company in the preceeding month, whether or not a Transaction is consummated and
independent of any Advisory Fee.



The Company also agrees to indemnify NCCP and certain other entities and persons
as set forth in Schedule I attached hereto, which obligation shall survive the
termination or expiration of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Engagement Agreement
Recovery Energy, Inc.
Page  of 3 of 7
 
3.  
Information to be Supplied

 
The Company shall make available to NCCP all financial and other information
requested by it for the purpose of its assignment hereunder.  In performing its
services hereunder, NCCP shall be entitled to rely upon and assume, without
independent verification, the accuracy and completeness of all information that
has been furnished to it by, or on behalf of, the Company or otherwise reviewed
by it and shall have no obligation to verify the accuracy or completeness of any
such information or to conduct any appraisal of any assets.
 
Any financial advice rendered by NCCP pursuant to this Agreement, written or
oral, will be solely for the information of the Company and may not be disclosed
publicly in any manner without NCCP's prior written approval and will be treated
by the Company as confidential.
 
4.  
Announcement of Transaction

 
When a Transaction is completed, and subject to compliance with applicable
securities laws, NCCP may, at its option and expense, place announcements and
advertisements or otherwise publicize the Transaction and NCCP’s role in it
(which may include the reproduction of the Company’s logo and a hyperlink to the
Company’s web site) on NCCP’s Internet web site and in such newspapers and
periodicals as it may choose stating that NCCP has acted as the financial
advisor to the Company with respect to the Transaction subject to the review and
consent of the of the content by the Company.  When the Company is going to
issue a press release disclosing the Transaction, NCCP has the right to review
the press release and description of NCCP’s role in the Transaction.
 
5.  
Termination

 
This Agreement may be terminated by the Company, or by NCCP, with or without
cause, at any time upon giving written notice to the effect to that other
party.  For purposes of this Agreement, the term “with cause” shall mean gross
negligence, bad faith or willful misconduct by NCCP.  No such termination,
whether with or without cause, will affect: (i) NCCP’s right to receive
reimbursement for any out-of-pocket expenses incurred prior to the date of
termination; (ii) the Company’s obligation to pay NCCP any Engagement Fee,
Advisory Fee or termination fee that accrued prior to such termination; or (iii)
the Company’s obligation to indemnify NCCP or any other Indemnified Person (as
defined in Schedule I attached hereto) pursuant to the manner set forth in this
Agreement.
 
6.  
Dispute Resolution

 
Any controversy arising out of or concerning this Agreement shall be determined
by arbitration upon the initiation of either party, and the parties hereto
hereby agree to submit to such arbitration.  Such controversies shall be settled
and conclusively resolved by a single, mutually-acceptable arbitrator who shall
be an attorney experienced in corporate finance matters.  In the event the
parties are unable to agree upon an arbitrator, the arbitrator shall be selected
by the Director of Arbitration for the Financial Industry Regulatory
Authority.  The arbitration shall be conducted in Los Angeles, California and
the written decision of the arbitrator shall be final and binding on the parties
and enforceable in any court of competent jurisdiction.  In the event the
dispute or controversy between the parties concerns the determination or
calculation of any fees or compensation payable to NCCP hereunder, NCCP and the
Company agree that the amounts in dispute shall be placed in an escrow account
upon the consummation of the Transaction (with any amounts not in dispute being
paid to NCCP at such time as determined in accordance with section 2, “Fees and
Expenses”, above) pending the outcome of the arbitration.
 
 
 

--------------------------------------------------------------------------------

 
Engagement Agreement
Recovery Energy, Inc.
Page  of 4 of 7
 
7.  
Miscellaneous

 
It is understood that if the Company completes a transaction in lieu of any
Transaction (for example, a strategic partnership agreement) for which NCCP is
entitled to compensation pursuant to this Agreement, NCCP and the Company will
negotiate in good faith appropriate compensation for NCCP in an amount to be
mutually agreed upon taking into account, among other things, the results
obtained and the custom and practice among investment bankers acting in similar
transactions.
 
The Company acknowledges that NCCP has been retained solely to provide the
services set forth herein, shall have no obligations except as expressly set
forth herein, shall owe such obligations as are expressly set forth herein
solely to the Company, shall be acting as an independent contractor, and shall
not be deemed to have a fiduciary or agency relationship with the Company or any
of its subsidiaries.


NCCP is not experts on, and cannot render opinions regarding legal, accounting,
regulatory or tax matters. The Company acknowledges that it is not relying on
the advice of NCCP for legal, accounting, regulatory or tax matters and will
rely on the advice of its own professionals and advisors for such matters and it
will make an independent analysis and decision regarding each Transaction based
on such advice.


No waiver, amendment or other modification of this Agreement shall be effective
unless in writing and signed by each party to be bound thereby.  This Agreement
shall inure to the benefit of and be binding on the Company, NCCP and their
respective successors.  Neither party may sell, assign, transfer, or otherwise
convey any of its rights or delegate any of its duties under this Agreement
without the prior written consent of the other, except to an entity which has
succeeded to substantially all the business and assets of the assignor or to an
entity surviving a merger or consolidation to which the party to this Agreement
is a party.  Any attempted sale, assignment, transfer, conveyance, delegation or
pursuit in violation of this paragraph shall be void.


This Agreement sets forth the entire understanding of NCCP and the Company
relating to the subject matter hereof and supersedes and cancels any prior
communications, understandings and agreements between the parties relating to
the subject matter hereof.


In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
 
 
 

--------------------------------------------------------------------------------

 
Engagement Agreement
Recovery Energy, Inc.
Page  of 5 of 7
 
It is also understood that the Company’s obligations hereunder shall survive any
change in control or ownership of the Company.
 
If the foregoing correctly sets forth the agreement between the Company and NCCP
please sign and return the enclosed copy of this Agreement, whereupon it shall
become our binding agreement to be governed and construed pursuant to the laws
of the State of California.
 
Very truly yours,
 
NEW CENTURY CAPITAL PARTNERS, INC.
 
By:
                 /s/ Mark Salter
 
Mark Salter
 
Managing Director

Accepted as of the date first written above:


RECOVERY ENERGY, INC.
 
By:
       /s/ Jeffrey Beunier
 
Jeffrey Beunier
 
President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
Engagement Agreement
Recovery Energy, Inc.
Page  of 6 of 7
 
SCHEDULE I
 
The Company agrees that it will indemnify and hold harmless NCCP and their
affiliates, and their respective directors, officers, employees, agents,
representatives and controlling persons (NCCP and each such entity or person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities, joint or several, as incurred, to which such
Indemnified Party may become subject, and related to or arising out of
activities performed by or on behalf of an Indemnified Party pursuant to this
Agreement, the Transactions contemplated thereby or NCCP’s role in connection
therewith; provided that the Company will not be liable to the extent that any
loss, claim, damage or liability is found in a final judgment by a court of
competent jurisdiction to have resulted from actions taken or omitted to be
taken by NCCP in bad faith or from NCCP's gross negligence or willful misconduct
in performing the services described above. The Company also agrees to reimburse
any Indemnified Party for all expenses (including counsel fees and
disbursements) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim, or any action,
investigation, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party and whether or not such claim, action or proceeding
is initiated or brought by or on behalf of the Company. The Company also agrees
that no Indemnified Party shall have any liability (whether direct or indirect,
in contract or tort or otherwise) to the Company or its security holders or
creditors related to or arising out of the engagement of NCCP pursuant to, or
the performance by NCCP of the services contemplated by, this Agreement except
to the extent that any loss, claim, damage or liability is found in a final
judgment by a court or competent jurisdiction to have resulted from actions
taken or omitted to be taken by NCCP in bad faith or from NCCP's gross
negligence or willful misconduct.
 
If the indemnification provided for in this Agreement is for any reason held
unenforceable, the Company agrees to contribute to the losses, claims, damages
and liabilities, as incurred by any Indemnified Person, for which such
indemnification is held unenforceable in such proportion as is appropriate to
reflect the relative benefits to the Company, on the one hand, and NCCP, on the
other hand, of the Transaction (whether or not the Transaction is
consummated).  The Company agrees that for the purposes of this paragraph the
relative benefits to the Company, NCCP of the Transaction shall be deemed to be
in the same proportion that the total value of the Transaction or contemplated
Transaction by the Company as a result of or in connection with the proposed
Transaction bears to the Advisory Fee paid or Finder’s Fee to be paid to NCCP
under this Agreement; provided that, to the extent permitted by applicable law,
in no event shall the Indemnified Parties be required to contribute an aggregate
amount in excess of the aggregate fees actually paid to NCCP under this
Agreement.
 
Promptly after receipt by an Indemnified Party of notice of any claim or the
commencement of any action, suit or proceeding with respect to which an
Indemnified Party may be entitled to indemnity hereunder, the Indemnified
Parties will notify the Company in writing of such claim or of the commencement
of such action or proceeding, and the Company will assume the defense of such
action, suit or proceeding and will employ counsel satisfactory to the
Indemnified Parties and will pay the fees and disbursements of such counsel, as
incurred.  Notwithstanding the preceding sentence, any Indemnified Party will be
entitled to employ counsel separate from counsel for the Company and from any
other party in such action if such Indemnified Party reasonably determines that
a conflict of interest exists which makes representation by counsel chosen by
the Company not advisable or if such Indemnified Party reasonably determines
that the Company’s assumption of the defense does not adequately represent its
interest.  In such event, the fees and disbursements of such separate counsel
will be paid by the Company, but in no event shall the Company be liable for the
fees and disbursements of more than one counsel (in addition to local counsel)
for all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances.
 
 
 

--------------------------------------------------------------------------------

 
Engagement Agreement
Recovery Energy, Inc.
Page  of 7 of 7

The Company agrees that, without NCCP’s prior written consent, it will not
settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification could
be sought under the indemnification provision of this Agreement (whether or not
NCCP or any other Indemnified Party is an actual or potential party to such
claim, action or proceeding), unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action or proceeding. NCCP agrees that, without the
Company’s prior written consent, it will not settle, compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding in respect of which indemnification could be sought under the
indemnification provision of this Agreement (whether or not the Company is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Party from all liability arising out of such claim, action or
proceeding.
 
In the event any Indemnified Party is requested or required to appear as a
witness in any action, suit or proceeding brought by or on behalf of or against
the Company or any affiliate or any participant in a Transaction covered hereby
in which such Indemnified Party is not named as a defendant, the Company agrees
to reimburse NCCP for all reasonable disbursements incurred by it in connection
with such Indemnified Party’s appearing and preparing to appear as a witness,
including, without limitation, the fees and disbursements of its legal counsel,
and to compensate NCCP in an amount to be mutually agreed upon.
 
The provisions of Schedule I shall be in addition to any liability which the
Company may otherwise have.  These provisions shall be governed by the law of
the State of California and shall be operative, in full force and in full effect
regardless of any termination or expiration of this agreement.
 


 





